Exhibit 10.2

              BMW Financial Services
Great Britain   (BMW LOGO) [h64738h6473801.gif]    




The Directors
Chandlers Garage Holdings Ltd
c/o Hammonds LLP Solicitors
7 Devonshire Square
Cutlers Gardens
London
EC2M 4YH  
(MINI LOGO) [h64738h6473804.gif]         Your reference
Our reference
Your message dated
Department
Telephone
Fax
E-mail
Date
Subject  
PDS

Risk Management
01256747386
01256749386
paul.shelton@bmwfin.com
3 October 2008
Term Loan       BMW Financial
Services
Great Britain
is a trading name of
BMW financial
Services (GB)
Limited

Registered Office:
Europa House
BartleyWay
Hook, Hampshire
RG279UF

Registered in
England & Wales
Company Number
01288537

Telephone
01256 747000

Fax
01256 749010  


Dear Sirs

We are pleased to confirm that we are prepared to provide to you a loan facility
on the following terms and conditions:    
1.       The facility (“the loan”) shall solely be used for general corporate
purposes (including funding future acquisitions) and for providing working
capital to Chandlers Garage Holdings Limited (registered under company number
03211322).

Failure by you to comply with this shall not prejudice our rights and we shall
not be responsible for monitoring or ensuring the use or application by you of
the facility.
   
2.       The maximum aggregate principal amount of the facility shall be
£10,000,000 or such lower amount which represents 80% of the market valuation of
the Property referred to in clause 9.2 (“ the Property”) available for drawdown
subject to the condition precedent that we have notified you that we have
received all the documents and that all the other matters in the schedule to
this letter have occurred or been satisfied, in form, content and extent
satisfactory to us. Our obligation to make the advance is also conditional on
your being in compliance at the relevant time with the terms and conditions of,
and there being no breach or default under, this letter or the legal charge to
be registered over the Property (“Legal Charge”) in our favour or any other
security document referred to in the schedule to this letter (all such documents
being referred to as the “Security Documents”).
 
 
 
3.       Subject to the above conditions, you may draw amounts (each an
“Advance”) in stages provided that:
   
          3.1       you shall have given to us, not later than 10 am on the
second Business Day before the date of the proposed “Drawdown Date” (or at such
later time as we

 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       2          

      may acting reasonably agree), notice of the intended drawing, such notice
to be irrevocable and in a form acceptable to us     3.2   In this letter,
“Drawdown Date” means the date on which an Advance is made to you under this
facility and “Business Day” means a day (not being Saturday or Sunday) on which
clearing banks are open in London for normal business.     3.3   If the Loan has
not been fully drawn down by 28 February 2010 the remainder of the facility
shall be cancelled unless you have received from us prior approval to draw down
after this date.     3.4   The minimum amount for each Advance shall be
£200,000, or such lesser amount as we may agree from time to time.

         
4.
  4.1   Unless and to the extent the Loan is not fully drawn or is prepaid in
accordance with the terms of this facility letter in which case the scheduled
repayment amounts detailed in this clause shall be adjusted accordingly and
shall reduce pro rata by the amount of the Loan drawn down and/or prepaid, the
Loan shall be repaid by you by a first monthly instalment of principal of
£98,061 followed by 101 consecutive monthly instalments of principal of £98,039
each commencing on the first day of March 2010 and thereafter on the first day
of each succeeding month provided always that the Loan shall be repaid in full
by you no later than 31 August 2018. If any payment is due on a day that is not
a Business Day it shall be made on the next succeeding Business Day with
interest to the actual date of payment. Payments shall be made by direct debit
on your bank account or by such other means as we may in our discretion require.
We shall notify you promptly and in any event within 10 Business Days of any
adjustment to the scheduled repayment amounts in accordance with this clause.

    You may, if you give us not less than 2 days’ prior irrevocable written
notice (for amounts of up to £1,000,000) or 10 days’ (or such shorter period as
we may agree) prior irrevocable written notice (for amounts over £1,000,000),
prepay or cancel the whole or any part of the Loan (being a minimum amount of
£50,000 or such lesser amount as the Lender may agree).       Any prepayment
made in accordance with this clause 4 shall, unless otherwise stipulated, be
applied:   (a)   first in payment of any unpaid fees, costs and expenses of the
Lender hereunder;   (b)   second, in payment to the Lender of accrued interest,
fees and other amounts (excluding principal) due but unpaid hereunder; and   (c)
  third, in payment to the Lender of principal hereunder.



 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       3          

      Any prepayment under this facility letter shall be made together with
accrued interest on the amount prepaid but otherwise without premium or penalty.

  4.2   If you cease to be an authorised dealer of BMW (UK) Limited at any time
in the future we reserve the right to review this facility and if, acting
reasonably, we believe your ceasing to be an authorised dealer of BMW
(UK) Limited will have a material adverse effect upon your ability to meet your
payment obligations under this facility letter in full we may demand repayment
of the loan and all amounts due under this facility letter on 28 days’ notice.

  5.   Interest on the principal amount of the Loan outstanding from time to
time shall be payable at the rate of 1.0% per annum above the highest of the
following:

  5.1   three-month Sterling BBA LIBOR as published on the 1st of each and every
month during the term of the Loan or the next Business Day if these dates fall
on a non Business Day (BBA LIBOR is the British Banking Association fixing of
the London Inter-Bank Offered Rate. It is based on offered inter-bank deposit
rates contributed in accordance with the Instructions to BBA LIBOR Contributor
Banks);

      or

  5.2   3.00% per annum

      (the “Applicable Base Rate”) or at such other rate or rates of interest as
we may from time to time agree with you by not less than one month’s notice in
writing to you. Interest shall accrue from day to day both before and after
judgement and shall be calculated on the basis of a 365 day year and shall be
debited to your account on the last day of each calendar month and shall then be
immediately due and payable by you by direct debit on your bank account or by
such other means as we may in our discretion agree.

  6.   If any amount owing by you under this letter (whether principal, interest
or otherwise) is not paid on the due date or if a direct debit is rejected you
shall pay interest on that amount or the amount of the direct debit (as the case
may be) from the due date for payment thereof or from the date of rejection of
the direct debit (as the case may be) to the date that that amount is received
by us at the rate of 5% per annum above the Finance House Base Rate, as
published by the Finance & Leasing Association, from time to time (provided that
no reduction in the Finance House Base Rate below 3% shall be taken into
account).     7.   All payments to be made by you under the facility shall be
paid without any deduction, set off or withholding whatsoever (except as
required by law). If you are required by law to deduct any taxes from any
amounts paid by you under this letter you shall pay those taxes when due and
deliver to us evidence satisfactory to us (including all tax receipts) that the
payment has been remitted to the appropriate authority.

 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       4          

  8.   Any certificate given by us of any amount owing by you to us from time to
time whether by way of principal, interest or otherwise shall be conclusive
evidence of the amount owing (except in the case of manifest error).     9.  
You represent, warrant and undertake to us, on the date of your acceptance of
this letter and, save as otherwise specified, on each date that the Loan is
available or outstanding (with reference to the facts and circumstances then
existing), as follows:

  9.1   all approvals, authorisations, consents, licences, permissions and
registrations which it is necessary to obtain from any governmental, local,
public or other authority or without limitation any third party for the purpose
of or relating to this facility and/or any Security Document (in this letter
called “Consents”) have been obtained and are in force and all their provisions
and conditions have been complied with;     9.2   the security referred to in
the schedule to this letter constitutes (or will when executed constitute) first
security over the Property known as;

      CHANDLERS HAILSHAM, GLENEAGES DRIVE, HAILSHAM, EAST SUSSEX BN27 3UA with
title number ESX309823         and         CHANDLERS BRIGHTON, VICTORIA ROAD,
PORTSLADE, BRIGHTON BN41 1YH with title number Brighton ESX103492

  9.3   there are no pending or to your knowledge (after due and careful
enquiry) threatened actions or legal proceedings affecting you which may have a
material adverse effect on your business, assets or financial condition;     9.4
  you are not in breach of or in default under any agreement or obligation
relating to (or analogous to) financial indebtedness in each case which is
binding on it which has or is reasonably likely to have a material adverse
effect;     9.5   no event or circumstances referred to in paragraph 11 below
has occurred and is continuing and on the date of this letter no event or
circumstance has occurred and is continuing which with the giving of notice, the
lapse of time, any determination of materiality, the satisfaction of any
applicable condition, or any combination of them could reasonably be expected to
constitute or bring about any event or circumstance referred to in paragraph 11;
    9.6   your latest audited financial statements (consolidated in the case of
Group 1 Automotive UK Limited) give a true and fair view of your affairs and
fairly represent your financial position and your results and operations as at
and for the period ended on the date up to which those financial statements were
prepared



 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       5          

      and there has been no material adverse change in your business, assets or
financial position since that date;     9.7   all factual information supplied
to us in contemplation of this facility was true as at its date and did not omit
anything material to be known by any proposed lender to you, no change has
occurred since the date of the information already supplied which renders it
untrue or misleading in any material respect and all projections and statements
of belief and opinion given by you to us were made in good faith after due and
careful enquiry.

10.   So long as the Loan is available or outstanding:

  10.1   you will obtain, maintain in force and comply with all Consents;    
10.2   you will permit us and our representatives and advisers during normal
hours and on reasonable notice full access to the Property and buildings on it;
    10.3   you will prepare financial statements in accordance with generally
accepted accounting principles and practices in England consistently applied in
respect of each financial period and cause them to be audited by your auditors
and deliver copies of them promptly and in any event not later than 180 days
after the end of the period to which they relate, and supply us with monthly
management accounting information in the format specified by BMW (UK) Limited as
we may reasonably require;     10.4   you will provide to us such financial and
other information of the Purchasers - including but not limited to information
concerning the Property as we may from time to time reasonably request;     10.5
  you will promptly inform us of any event or circumstance referred to in
paragraph 11 below or anything of which you become aware which, with the giving
of notice or lapse of time or otherwise, would result in any such event or
circumstance.

11.   In the event of:

  11.1   Payment default: failure by you to make any repayment of principal, or
payment of interest or other sum, in respect of the Loan on its due date; or    
11.2   Other breaches: any material breach of (or any material default in) the
observance or performance of any term, condition, undertaking or covenant
contained in this facility letter or in any of the Security Documents and such
breach or default, if capable or remedy, is not remedied within 15 Business Days
after notice from us to you specifying the breach or default and requiring its
remedy; or



 



--------------------------------------------------------------------------------



 



         
 
  BMW Financial Services
Great Britain  
(BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]



Subject
 Dale
 Page
Term Loan
3 October 2008
6







  11.3   Misrepresentation: any representation or warranty made (or deemed to be
repeated), or any information provided by you in connection with the Loan being
incorrect in any material respect when made or, repeated or provided; or    
11.4   Winding up or administration: a petition being presented, an order being
made or an effective resolution being passed for your winding up or a petition
being presented for any administration order in respect of you or your
undertaking; or     11.5   Enforcement or appointment of an Insolvency
Practitioner: an encumbrancer taking possession or liquidator, provisional
liquidator, administrator, receiver, trustee, sequestrator or similar officer
being appointed in respect of all or any of your assets; or     11.6   Legal
process: a distress, execution, attachment, diligence or other legal process
being levied, enforced or sued out against any of your assets which is not
discharged within 14 days and which would result in a material adverse effect on
the Property or the business of the Borrower as a whole; or     11.7  
Suspension of payments: you suspend payment of your debts or become unable to
pay your debts as they fall due or are deemed, under Section 123 of the
Insolvency Act 1986, to be unable to pay your debts; or     11.8   Re-scheduling
of debts: you propose or enter into a voluntary arrangement (within the meaning
of the Insolvency Act 1986) or take or are subject to any proceedings under any
law or commence negotiations with one or more of your creditors for the
adjustment, re-scheduling or deferment of all or a material part of your debts
or you propose to enter into any general assignment or composition with or for
the benefit of your creditors; or     11.9   Cessation of consents: the
cessation or revocation for any reason of any Consent which is required to
enable you to carry on all or a material part of your business; or     11.9  
Invalidity: it becomes unlawful for you or any guarantor to perform any of your
obligations under this letter or if any of this letter or the Security Documents
is or becomes unenforceable against any party; or     11.10   Termination of
guarantee etc: any guarantor giving or purporting to give notice to terminate
its liabilities under any guarantee in respect of the Loan or any of the events
referred to in this paragraph occurring in relation to any such guarantor; or  
  11.11   Material adverse change: there is a material adverse change in your
financial trading position or prospects or in your ability to comply in full
with your obligations under this letter;



 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       7          

    then the whole amount of the outstanding Loan and all accrued interest and
other amounts owing under the Loan shall so long as any such default is
continuing become repayable forthwith on demand in writing being made by us at
any time.   12.  
12.1 You will, within three Business Days of a demand by us, pay to us the
amount of any increased cost incurred by us or any holding company of ours as
the result of the imposition of or any change in, or any change in the
interpretation or application of, taking effect after the date of this letter
any law or regulation or directive (including any law or regulation or directive
relating to taxation, or reserve asset, special deposit, cash ratio, liquidity
or capital adequacy requirements or any other form of monetary control) in
England or Germany or any other relevant jurisdiction.

In this letter “increased cost” means:

  (a)   an additional cost incurred by us (or any holding company of ours) as a
result of us having entered into, or performing or maintaining or funding each
advance and our other obligations under this letter; or     (b)   a reduction in
any amount payable to us or the effective return to us (or to any holding
company of ours) under this letter or on our capital (or that of any holding
company of ours); or     (c)   the amount of any payment made by us, or the
amount of any interest foregone by us, calculated by reference to any amount
received or receivable by us from you. We shall, in consultation with you, take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to this clause 12.      
  We confirm we are beneficially entitled to interest payable to us in respect
of an advance under this facility letter and we are a company resident in the
United Kingdom for United Kingdom tax purposes.

  12.2  
(a)    If more than one currency or currency unit is at any time recognised by
the Bank of England (or any other relevant supervising body) as the lawful
currency of the United Kingdom then:

  (i)   any reference to this letter or any of the Security Documents to, and
any obligations arising under this letter in sterling shall be translated into,
or paid in the currency unit designated by us; and



 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       8          

  (ii)   any translation from one currency or currency unit to another shall be
at the official rate of exchange recognised by the Bank of England (or any other
relevant supervisory body) for the conversion of that currency or currency unit
into the other;

  (b)   If a change in Sterling occurs (including, without limitation, in
consequence of European Monetary Union) the terms of this letter and Security
Documents will be amended in the manner specified by us acting reasonably to
reflect the change in currency and to put us in the same position, as far as
possible, as we would have been had no change occurred and to ensure that we
suffer no additional cost, expense, liability or reduction in our rate of return
under this letter as a result.

  12.3   If we seek to exercise our rights under paragraph 12.1, you will be
entitled at any time on five Business days’ written notice to us to repay the
Loan in whole together with accrued interest thereon without penalty.

13. 13.1
At any time when you are in default in paying any sums due under this letter, or
we reasonably consider that the value of the Property has materially fallen we
may obtain any independent report or valuation on or of the Property from any
person selected by us in our discretion. Subject to Clause 13.2, the cost
(inclusive of any applicable VAT) of any such report or valuation shall be for
your account and payable to us on demand.

  13.2   If we require more than one report or valuation on or of the Property
in any period of twelve months we shall bear the cost of any additional
valuations unless you are at the time of our requisitioning the report or
valuation in breach of any of your obligations under this letter or we are
entitled under paragraph 11 to demand early repayment of the Loan.         You
will comply or procure compliance with any requirement in respect of the report
or valuation within seven days after receiving notice of the requirements (and
for the avoidance of doubt any failure so to comply or procure compliance will
constitute an irremediable breach of this letter for the purposes of paragraph
11.2 above).     13.3   If we obtain any valuation of the Property which
indicates that the Loan exceeds 85% of the open market value of your interest in
the Property at such time, then we may so long as such conditions subsist at our
option by notice in writing to you do any one or more of the following, namely:

       (a)   require you to pay or discharge to us such part of Loan not
exceeding the excess as we may specify; or



 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       9          

  (b)   cancel (or suspend, for such period as we may think fit), your ability
to draw down such part of the undrawn facility as we may specify; or     (c)  
require you to provide or procure to be provided to our satisfaction such
additional security as we may direct.

      You will comply or procure compliance with any such notice within seven
days after the date of the notice (and for the avoidance of doubt any failure so
to comply or procure compliance constitutes an irremediable breach of this
letter for the purposes of paragraph 11.2 above).

14.   You will pay to us on demand all expenses (including legal and
out-of-pocket expenses and together with Value Added Tax) on a full indemnity
basis incurred by us in connection with the negotiation and preparation and
execution of this letter and the Security Documents, the fulfilment of all the
conditions precedent set out in the schedule to this letter and any amendment or
extension of and the granting of any waiver or consent under this letter and or
any Security Document and you shall also pay to us on demand all reasonable
expenses properly incurred (including legal and out-of-pocket expenses and
together with Value Added Tax) on a full indemnity basis by us in connection
with the enforcement of or the preservation of any rights under this letter or
any of the Security Documents.   15.   If we receive any payment from you which
is insufficient to discharge all the amounts then due and payable by you under
this letter, we shall apply that payment towards your obligations under this
letter in such order as we may, in our sole and absolute discretion, consider
appropriate and that application shall override any application made by you.  
16.   Our rights under this letter and the Security Documents:

  (a)   may be exercised as often as necessary;     (b)   are cumulative and not
exclusive of our rights under the general law; and     (c)   may be waived only
in writing and specifically.     Delay in exercising or non-exercise of any
right is not a waiver of that right.

17.   You may not assign, transfer, novate or dispose of any of, or any interest
in, your rights and/or obligations under this letter or any of the Security
Documents. We may assign or transfer all or any part of our rights and/or
obligations under this letter or any of the Security Documents under prior
advice to you. We may disclose to any person with whom we propose to enter into
any kind of transfer, participation agreement in relation to this letter a copy
of this letter or any of the Security Documents and any information



 



--------------------------------------------------------------------------------



 
















             
 
           

   
Subject

   
Date

       
Page

     
BMW Financial Services
Great Britain
  (BMW LOGO) [h64738h6473801.gif]

(MINI LOGO) [h64738h6473804.gif]

             
 
            Term Loan       3 October 2008       10          

    which we have acquired about you. Prior to any disclosure of such
information we shall enter into a confidentiality agreement is respect of the
information being disclosed.   18.   If a provision of this letter or any
Security Document is or becomes illegal, invalid or unenforceable, that shall
not affect the validity and enforceability of any other provision of this letter
or any of the Security Documents.   19.   All notices or other communications
under or in connection with this letter or any of the Security Documents shall
be given in writing or facsimile. Any notice will be deemed to be given as
follows:

  (a)   if in writing, when delivered; and     (b)   if by facsimile, when
received.

    However, a notice given in accordance with the above but received on a day
which is not a Business Day or after business hours in the place of receipt will
only be deemed to be given on the next Business Day in that place. Our addresses
for service of notices under this letter are as set out at the top of page 1 on
this letter. Our facsimile number is 01256 749386 and yours is
                     Either of us may change our address for service on giving
the other not less than 5 Business Day’s notice.   20.   This offer letter is
available for acceptance by you for a period of 28 days following its date. If
you wish to accept the facility on the terms and conditions of this letter,
please sign and return the enclosed duplicate of this letter.   21.   The
Facility Letter shall be governed by the laws of England and Wales and the
parties submit to the exclusive jurisdiction of the English Courts.



 



--------------------------------------------------------------------------------



 



         
 
  BMW Financial Services
Great Britain  
(BMW LOGO) [h64738h6473801.gif]
 
 
     
(MINI LOGO) [h64738h6473804.gif]



Subject
Date
Page
Term Loan
3 October 2008
11
SCHEDULE
CONDITIONS PRECEDENT

1.   A copy of this offer letter signed by you.   2.   A certified true copy of
a resolution of your Board of Directors:

  2.1   Accepting the terms and conditions set out in this offer letter.     2.2
  Authorising a specified person or persons to countersign this offer letter.  
  2.3   Authorising execution of the Security Documents on your behalf.

3.   A first Legal Charge over the Property set out in 9.2 of the facility
letter in BMW Financial Services’ standard form.   4.   Receipt of satisfactory
valuation reports addressed to BMW Financial Services (GB) Limited, by surveyors
appointed by BMW Financial Services (GB) Limited.   5.   Receipt of a
solicitor’s undertaking from Hammonds LLP to complete our security.   6.   An
acceptance fee of £5,000 which shall be invoiced on drawdown of this facility.  
7.   All BMW Financial Services (GB) Limited legal fees and surveyors costs are
to be met by you.   8.   Evidence of the extent and level of the insurance cover
in force in respect of the Property and that our interest is noted as joint
insured in respect of the insurance policies held by you.   9.   A report on
your title of the Property prepared by Hammond LLP Solicitors.   10.   At the
request of BMW Financial Services (GB) Limited you are to provide a copy of your
most recent Bank Overdraft Facility Letter, Loan Agreement or other document
setting out borrowing terms and conditions that is in force or has been offered.

Yours faithfully
for and on behalf of
BMW Financial Services (GB) Limited

         
-s- Paul shelton [h64738h6473802.gif]
      -s- Darran White [h64738h6473803.gif]
Paul Shelton
      Darran White
Credit Risk Manager
      Senior Credit Analyst







--------------------------------------------------------------------------------



 



         
 
  BMW Financial Services
Great Britain  
(BMW LOGO) [h64738h6473801.gif]
 
 
     
(MINI LOGO) [h64738h6473804.gif]



Subject
Date
Page
Term Loan
3 October 2008
12
To:     BMW FINANCIAL SERVICES (GB) LIMITED
We hereby confirm our acceptance of and agreement to the terms set out in the
letter of which this is a copy.
For and on behalf of
CHANDLERS GARAGE HOLDINGS LIMITED

     
/s/ John C. Rickel
 
Director
   

     
/s/ Darryl M. Burman
   
 
Director/Secretary
   

     
October 3, 2008
Date
   



